Citation Nr: 1326084	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-21 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to December 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for anxiety disorder, rated 30 percent, effective May 19, 2009.  Thereafter, a June 2011 rating decision granted service connection for PTSD, and rated such disability with the previously service-connected anxiety disorder, continuing the 30 percentrating effective May 19, 2009.  The Veteran has appealed the 30 percent rating assigned.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran was most recently afforded a VA examination for his PTSD with anxiety disorder disability in January 2010, more than three and a half years ago.  Subsequent VA treatment records suggest worsening.  Therefore, a contemporaneous examination to assess the severity of the disability is necessary.

The most recent VA psychiatric treatment records in the claims file are dated in July 2012.  As reports of ongoing VA treatment are constructively of record (and are likely to contain pertinent information), they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his PTSD with anxiety disorder disability since July 2012.  If any records requested are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his PTSD with anxiety disorder.  The Veteran's entire record (to include the claims file with this remand and the records in Virtual VA), as well as the criteria for rating mental disorders, must be reviewed by the examiner in conjunction with the examination.

Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and associated impairment of function) of the Veteran's PTSD with anxiety disorder, and indicate the presence or absence of each symptom in the criteria for ratings in excess of 30 percent for such disability.  If a symptom is noted to be present, the examiner should comment on its severity and frequency.  The examiner should also identify any symptoms of PTSD with anxiety disorder found that are not listed in the schedular criteria, noting their nature, frequency, and severity.  The examiner must explain the rationale for all opinions.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for an increased rating for PTSD with anxiety disorder.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

